Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Henry Coleman on March 8, 2021.

Claim 114 is amended as follows:
114. (Previously presented) The method according to claim [[103]]113 wherein said additional antiviral agent is selected from the group consisting of Hepsera (adefovir dipivoxil), lamivudine, entecavir, telbivudine, tenofovir, emtricitabine, clevudine, valtoricitabine, amdoxovir, pradefovir, racivir, BAM 205, nitazoxanide, UT 231-B, Bay 41-4109, EHT899, zadaxin (thymosin alpha-1) and mixtures thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 22, 2020, wherein claims 105 and 106 are amended.  This application is a divisional application of US application 15/609080, now US patent 10536451, filed May 31, 2017, which is a continuation of US application 14/079412, now US patent 9700560, filed November 13, 2013, which is a continuation of international application PCT/US2012/037612, filed May 11, 2012, which is a continuation in part of US application 13/107713, now US patent 8816074, filed May 13, 2011,which is a continuation in part of international application PCT/US2010/056808, filed November 16, 2010, which claims benefit of provisional application 61/281342, filed November 16, 2009.
Claims 101-114 are pending in this application.
Claims 101-114 as amended are examined on the merits herein.

Reasons for Allowance
Applicant has amended the priority information in the specification and application data sheet in this application so as to properly claim benefit of US application 13/107713 and all of its priority documents to provisional application 61/281342, filed November 16, 2009.  Therefore the rejection of claims 101-114 under 25 USC 102(a)(1) for being anticipated by the pre-grant publication of 13/107713 (US PGPUB 2011.0244027, of record in previous action) is withdrawn.



	Currently claims 101-114 are pending in this application and have been examined on the merits herein.  Applicant’s response submitted December 22, 2020, the terminal disclaimer submitted March 9, 2021, and the enclosed examiner’s amendment, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
The claimed invention is directed to specific carbocyclic nucleoside analogs.  These particular structures are not known in the prior art.  While the existing antiviral compound entecavir, (see US patent 5206244, cited in PTO-892) for example, incorporates the same carbocyclic methylenecyclopentyl nucleoside analog structure, the prior art does not specifically describe or suggest the 2’-fluoro substitution present in the claimed compounds.  One of ordinary skill in the art would not, absent some specific direction from the art, have had a reason to modify entecavir or any other methylenecyclopentyl nucleoside analog with this specific substituent at this specific position, given the unpredictability of structural modification to the biological function of organic small molecules.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.